Citation Nr: 1614152	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-24 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for right upper extremity radiculopathy.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a left shoulder strain.

6.  Entitlement to service connection for a right foot bunion and callouses.

7.  Entitlement to service connection for a lumbar spine disability.

8.  Entitlement to service connection for tinea pedis.

9.  Entitlement to service connection for a right leg strain.

10.  Entitlement to an increased rating for a left ankle disability, currently rated as 10 percent disabling.

11.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

12.  Entitlement to an increased rating for left knee instability, currently rated as 10 percent disabling.

13.  Entitlement to an increased rating for painful limitation of motion of the left knee, rated as 10 percent disabling since June 25, 2014.

14.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to November 1985 and from December 1986 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for pes planus, right foot bunions and callouses, a right leg disability, and right upper extremity radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the Veteran's favor, it is at least as likely as not that the Veteran's sleep apnea had its onset in service.

2.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from migraine headaches caused or aggravated by his service or his service-connected cervical spine disability.

3.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from a left shoulder disability caused or aggravated by his service.

4.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from a lumbar spine disability caused or aggravated by his service.

5.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from tinea pedis caused or aggravated by his service.

6.  Throughout the appeal period, the Veteran's left ankle disability resulted in moderate limitation of motion of the ankle with arthritis.

7.  Throughout the pendency of the appeal, the Veteran's left knee disability has been manifested by flexion greater than 30 degrees, normal extension, and mild instability.

8.  Throughout the pendency of the appeal, the Veteran's right knee disability has been manifested by flexion greater than 60 degrees, normal extension, without indication of subluxation or instability.

9.  Throughout the appeal period, the Veteran's bilateral tinnitus has been assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.

CONCLUSIONS OF LAW

1.  Sleep apnea was incurred or aggravated by active military service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.30, 3.304 (2015).

2.  Migraine headaches were not incurred in or aggravated by the Veteran's active service or by a service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  A left shoulder disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  A lumbar spine disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Tinea pedis was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5010-5271

7.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§3.102 , 3.321, 4.71a, DCs 5257 (2015).

8.  Prior to June 25, 2014, the criteria for an increased 10 percent rating for painful limitation of motion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§3.102 , 3.321, 4.71a, DCs 5260, 5261 (2015).

9.  Since June 25, 2014, the criteria for a rating in excess of 10 percent for painful limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§3.102 , 3.321, 4.71a, DCs 5260, 5261 (2015).

10.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for painful limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§3.102 , 3.321, 4.71a, DCs 5260, 5261 (2015).

11.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §4.87, DC 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claims for increased ratings arise from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claims.  With respect to the claims for service connection, notice was sent to the Veteran in January 2009, September 2010, and March 2012, prior to adjudication of the claims.

The Veteran's service treatment records for his first period of active service are unavailable.  The Veteran was notified of such in May 2009.  When, as here, at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  In that regard, the Veteran's available service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations addressing the claims on appeal.  The examinations related to the Veteran's increased rating appeals are not unduly remote, and the evidence does not otherwise suggest that the Veteran's disabilities have worsened such that new VA examinations would be necessary to fairly adjudicate the claims.  The examinations related to the Veteran's service connection claims adequately address the etiology of the Veteran's disabilities such that an accurate decision can be made on the appeals.  The 2012 VA examination did not demonstrate a diagnosis of tinea pedis such that further examination with regard to the other elements of service connection would be warranted.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms or the existence of a chronic disease during an applicable presumption period.  38 C.F.R. § 3.303(b); 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Sleep Apnea

The Veteran contends that his sleep apnea had its onset in service.  

Service treatment records reflect that in June 2007, the Veteran reported trouble sleeping, with symptoms of snoring and a choking sensation when he slept on his back.  The assessment was possible sleep apnea.  If symptoms were to persist, the Veteran was to obtain a sleep study.

The Board notes that while the Veteran filed a claim for service connection for sleep apnea in January 2009, he did not undergo a sleep study until April 2013 at which time he was diagnosed with sleep apnea.  The RO had previously attempted to schedule him for a sleep evaluation in relation to his claim, however, his employment overseas had prevented that evaluation from taking place.  

In July 2015, a VA examiner reviewed the file and concluded that it was less likely than not that the Veteran's sleep apnea was related to service because the Veteran's sleep apnea was not confirmed until over five years following service separation, and a sleep study, verses subjective symptoms and complaints, was necessary to diagnose the condition.

In July 2015, the Veteran submitted a nexus opinion in support of his claim.  The examiner concluded that it was at least as likely as not that the Veteran's sleep apnea was related to his service, citing to the service treatment records that showed that the Veteran was obese in November 2003, a leading cause of sleep apnea, and noting that the records documented symptomatology consistent with sleep apnea to include sleeping only four hours a night.  The examiner also reviewed the statements from the Veteran and his spouse stating that the Veteran had suffered from breathing trouble while sleeping and loud snoring while on active duty.  This evidence supported a finding that the Veteran's sleep apnea had its onset in service.

In this case, the Board finds that the evidence is at least in equipoise such that, when resolving reasonable doubt in favor of the Veteran, service connection for sleep apnea is warranted.  While the July 2015 VA examiner relied on the lack of a sleep study confirming sleep apnea between 2008 and 2013, the record demonstrates that the Veteran was not able to undergo a sleep study during that time period due to his employment.  Moreover, the VA examiner did not discuss the favorable evidence documented in the service treatment records.  The other, favorable July 2015 opinion did discuss the service treatment records and found that they were consistent with the later diagnosis of sleep apnea.  Given the favorable evidence in this case, and the assessment of possible sleep apnea documented in service, as well as the credible and consistent lay testimony as to the onset and continuity of his symptoms, the Board finds that service connection for sleep apnea is warranted. 

Migraine Headaches

The Veteran contends that he suffers from migraine headaches that were caused or aggravated by his service-connected cervical spine disability.

However, the Board finds that the preponderance of the evidence is against the Veteran's claim.

First, on a direct basis, there is no indication that the Veteran suffered from headaches, other than a passing sinus headache, while he was in service.  Significantly, on retirement examination in 2007 he did not report experiencing headaches and in fact denied experiencing headaches.  Moreover, on 2012 VA examination, the examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of migraine headaches.  While the Veteran did suffer from headaches as he described them, they were related to his work at the computer and being in the "hot Bahrain sun."  There was no indication of headaches related to his service.  There are no other post-service treatment records documenting a diagnosis of migraines or that relate the Veteran's headaches to his service.  In light of the above, the Board finds that service connection for headaches on a direct basis is not shown, as there is no diagnosis or symptomatology in service, there is no post-service diagnosis of migraine headaches, and there is no medical nexus to relate the post-service headaches to his service.

On a secondary basis, the 2012 VA examination concluded that there was no objective evidence to support the Veteran's claim that his headaches were caused or aggravated by his cervical spine disability.  That opinion was based upon physical examination of the Veteran, medical knowledge and expertise, and review of the claims file, to include the service treatment records.  The examiner determined that the Veteran's headaches were not of a cervical etiology after reviewing the history and examining his cervical spine disability.

While the Veteran is competent to state that he suffers from headaches, he is not competent to provide an opinion on a medical issue that requires medical expertise and knowledge, such as that his headaches are of a cervical spine etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran reported to the VA examiner that his headaches correlated with his use of the computer and exposure to the sun, rather than to periods of increased neck pain.  Furthermore, while the Veteran contends that he suffers from migraine headaches, the 2012 VA examiner found no indication of such, and the record is otherwise negative for a diagnosis of migraine headaches.

In light of the above, the Board finds that service connection for migraine headaches must be denied.  In so finding, the Board places greater probative weight on the 2012 VA examiner's opinion, rather than on the Veteran's lay statements, as the Veteran's lay statements have been generally inconsistent and are not substantiated by the medical evidence.

Left Shoulder Disability 

The Veteran contends that he suffers from a left shoulder disability caused or aggravated by his duties of heavy lifting and other physical maneuvers while in service.

However, the Board finds that the preponderance of the evidence is against the Veteran's claim.  On June 2012 VA examination, the examiner reviewed the service treatment records and post-service treatment records, and conducted a physical examination of the Veteran, but concluded that the Veteran's current left shoulder disability, diagnosed as a left shoulder strain, was not the same condition as was documented in service.  In that regard, the service treatment records documented one isolated instance of a left trapezius strain, however, the Veteran did not currently suffer from any abnormality of the left trapezius muscle.  Therefore, his current left shoulder strain was not medically linked to the injury in service.  Otherwise, there was no indication of a chronic left shoulder disability in service that would relate to the Veteran's current left shoulder strain.

The Board finds that the June 2012 VA opinion is probative and persuasive evidence against the Veteran's claim.  While the Veteran is competent to state that he suffers from left shoulder pain, he is not competent to state that his particular disability was caused or aggravated by his service as that opinion requires necessary medical knowledge and expertise.  See Kahana, Jandreau, supra.  In that regard, the service treatment records do not document a chronic left shoulder disability in service nor does the post-service evidence document a continuity of symptoms since service.  The 2012 VA opinion concluded that the currently diagnosed left shoulder disability was not etiologically related to the left trapezius strain sustained in service.  That opinion is consistent with the record, as on 2007 retirement examination, the Veteran denied any left shoulder symptoms, and the record is otherwise negative for a relationship between the current left shoulder disability and service.  Based upon the foregoing, the Board finds that the claim for service connection must be denied.

Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability, a lumbar strain, was caused or aggravated by heavy lifting in service.

However, the Board finds that the preponderance of the evidence is against the Veteran's claim.  On June 2012 VA examination, the examiner reviewed the service treatment records and post-service treatment records, and conducted a physical examination of the Veteran, but concluded that the Veteran's current lumbar strain was unrelated to his service, and that a connection between the current disability and service could not be made.  In that regard, the service treatment records documented one isolated instance of lumbar spine pain in December 1992 that was diagnosed as a right trapezius strain.  Then, on June 2007 separation examination, the Veteran stated that he had low back pain, though no diagnosis was documented.  The examiner noted that the time span between the instance of lumbar pain in 1992 and the report of back pain in 2007 did not meet the medical criteria for a chronic lumbar strain and such also did not support a relationship between the back pain in service and the currently diagnosed lumbar strain.  

The Board finds that the June 2012 VA opinion is probative and persuasive evidence against the Veteran's claim.  While the Veteran is competent to state that he suffers from low back pain, he is not competent to state that his particular disability was caused or aggravated by his service as that opinion requires necessary medical knowledge and expertise.  See Kahana, Jandreau, supra.  In that regard, the service treatment records do not document a chronic low back disability in service nor does the post-service evidence document a continuity of symptoms since service.  The 2012 VA opinion concluded that the currently diagnosed low back disability was not etiologically related to the two reports of back pain in service based upon clinical experience and medical knowledge.  That opinion is consistent with the record, and the Veteran has not identified any post-service evidence supportive of his claim.  The Veteran has also offered only conclusory statements to relate his current back pain to service, however, such evidence is outweighed by the competent medical opinion for the reasons described above.  Based upon the foregoing, the Board finds that the claim for service connection must be denied.

Tinea Pedis

In November 2009, the Veteran filed a claim for service connection for tinea pedis.  However, in his statements to the VA, he has not provided any details or contentions as to how his tinea pedis was caused or aggravated by his service.  In that regard, the service treatment record are silent for any indication of tinea pedis.  On 2007 retirement examination, the Veteran reported suffering from other disabilities, such as callouses of the feet, but did not report suffering from tinea pedis.  The post-service evidence is also negative for a diagnosis of this condition.  Because none of the elements of service connection for tinea pedis have been met, in that there is no indication of a current disability, service incurrence, or a link between a current disability and service, the claim must be denied.  To the extent that the Veteran contends that he suffers from tinea pedis related to service, although he is competent to state that he suffers from symptoms of tinea pedis, such as flaking of the skin, the credible and competent evidence weighs against his statements of service incurrence.  Accordingly, the claim for service connection must be denied.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Left Ankle

The Veteran seeks an increased rating for a left ankle disability which is currently evaluated as 10 percent disabling under Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5010 refers to arthritis.  DC 5271 refers to a disability of the ankle.

DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board finds that there are no other applicable rating codes under which to rate the Veteran's disability, as the medical evidence does not demonstrate that he suffers from ankylosis of the ankle or subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or that he had an astragalectomy.  38 C.F.R. § 4.71a, DC 5270, 5272, 5273, 5274.  

Turning to the evidence of record, on 2012 VA examination, the Veteran reported that his ankle would at times give out and that he used a left ankle brace at all times.  When he would awake in the morning his ankle would need time to warm up.  Range of motion testing showing flexion of the left ankle to 35 degrees and dorsiflexion to 15 degrees, with no indication of additional pain or limitation of movement on repetition.  Functional loss on repetitive movement included less movement than normal, pain, and swelling.  Muscle strength testing was normal.  Stability testing was normal.

In this case, the Board has considered the Veteran's statements of ankle pain, stiffness, and instability, as well as the medical evidence of record, but concludes that a rating in excess of 10 percent is not warranted.  The Veteran's left ankle disability does not meet the criteria for a "marked" disability, as range of motion on testing showed limited impairment, there was no indication of instability of the ankle despite his statements of such, and muscle strength testing was normal.  There were no other impairments related to the left ankle.  Thus, when taking into consideration the competent medical evidence, the Veteran's left ankle disability meets the criteria for a moderate disability, but no more.  Additionally, a separate rating is not warranted for arthritis, as the Veteran's arthritic pain is taken into consideration when assigning the 10 percent rating based upon a moderate left ankle disability.

Right and Left Knee Disabilities

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have each been rated as 10 percent disabling under DC 5260, which pertains to limitation of flexion of the knee.  The right knee has been rated as 10 percent pursuant to this code throughout the appeal period, and the left knee has been rated as 10 percent pursuant to this code since June 25, 2014.  Additionally, the left knee has been assigned a separate 10 percent rating for instability under DC 5257 throughout the appeal period.  DC 5261, which pertains to limitation of extension of the leg, is also pertinent.  38 C.F.R. § 4.71a, DCs 5260, 5261, 5257. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

With regard to the left knee, the Board finds that the 10 percent rating for left knee painful limitation of motion is for assignment throughout the appeal period, to include prior to June 25, 2014, as the medical evidence, to include on 2012 VA examination, documents painful flexion of the left knee joint such that a 10 percent rating pursuant to DC 5261 and under 38 C.F.R. § 4.59 is warranted.  

However, ratings higher than 10 percent for the right and left knee under DC 5260 for limitation of flexion of the knee joints are not warranted at any time during the appeal period.  Range of motion testing conducted on August 2012, March 2013, and June 2014 examinations demonstrated greater than 30 degrees of flexion for both knees.  

Separate compensable ratings are not warranted under DC 5261 for limitation of extension at any time during the appeal.  Extension in both knees has been full throughout the appeal period.  Therefore, separate ratings are not warranted under DC 5261. 

A higher rating for the left knee pursuant to DC 5257 is also not warranted, as no more than slight instability of the left knee has been shown on examination.  Significantly, despite the Veteran's reports of greater instability of the left knee, testing in 2012, 2013, and 2014 showed only slight to no instability of the left knee joint.  No instability of the right knee has been documented during the appeal period. 

A higher rating is not warranted under DC 5010 as the Veteran's knee arthritis have not resulted in occasional incapacitating exacerbations.

DeLuca

The Veteran contends that his right and left knee disabilities and left ankle disability flare up when completing certain activities, causing functional loss by way of pain and limitation of activities.  The Board also notes that on VA examinations, the Veteran experienced additional functional loss on repetitive motion, by way of pain and less motion.  However, even when the Veteran does experience flare-ups of his knee disabilities and left ankle disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the knees and left ankle would be restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted under DC 5260 or 5261 at any time during the appeal period, or a marked disability under DC 5271 would be shown.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the knees or left ankle being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Tinnitus

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit  found that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).   However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected disabilities.  Rather, he continues to work.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left knee disabilities and left ankle disability with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes, to include for more severe limitation of motion of the joints due to such factors as pain, and instability, but those symptoms have not been shown.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule, to include the notations and findings of functional loss by the respective VA examiners.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for sleep apnea is granted.

Service connection for migraine headaches is denied.

Service connection for a left shoulder disability is denied. 

Service connection for a lumbar spine disability is denied.

Service connection for tinea pedis is denied.

A rating in excess of 10 percent for a left ankle disability is denied.

Prior to June 25, 2014, an increased 10 percent rating for painful flexion of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.

Since June 25, 2014, a rating in excess of 10 percent for painful flexion of the left knee is denied.

A rating in excess of 10 percent for painful flexion of the right knee is denied.

A rating in excess of 10 percent for left knee instability is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds that VA examinations and opinions are necessary prior to a disposition of the claims for service connection for pes planus, right foot bunions and callouses, a right leg disability, and right upper extremity radiculopathy.  The Board notes that the Veteran is currently employed overseas in Taiwan.  Thus, it is requested that the RO contact the appropriate channels to determine whether it is feasible to obtain a VA examination in the Veteran's geographic location.

With regard to the claims for service connection for pes planus, a right leg strain, and right foot bunions and calluses, the Veteran contends that his pes planus was caused or aggravated by wearing combat boots and completing drills and exercises in service.  The service treatment records reflect that on December 1986 entrance examination, the Veteran was noted to have mild pes planus.  The Board notes that the service treatment records for the Veteran's first period of active service, from August 1982 to November 1985, are unavailable.  

On June 2012 VA examination, the examiner diagnosed acquired pes planus, but at the same time stated that there was no objective evidence of this condition.   The Board finds that, given the 1986 diagnosis of mild pes planus, and the unclear findings on 2012 VA examination, clarification as to whether the Veteran currently suffers from pes planus is necessary.  The June 2012 examiner also stated that the Veteran's pes planus was less likely than not caused by service because the Veteran was diagnosed with the condition on entry.  However, such opinion does not address whether the Veteran's first period of active service caused or aggravated his contended pes planus, and does not address whether his second period of service aggravated his pes planus.  Therefore, clarification is necessary.

The Veteran contends that while in service, he was told that his pes planus caused his right leg strain.  Service treatment records reflect that in October 2007, the Veteran was diagnosed with leg strain gastrocnemius.  In that regard, the June 2012 VA examiner concluded that the Veteran's right leg disability was not caused or aggravated by his pes planus, however, the examiner did not discuss whether his current right leg disability was related to the October 2007 in-service diagnosis of leg strain gastrocnemius.  Thus, further opinion is necessary.

The June 2012 VA examiner concluded that corns and callouses of the feet were often due to pes planus.  Thus, the issue of entitlement to service connection for bunions and callouses of the right foot must be deferred at this time.

Finally, the Veteran contends that he suffers from pain and numbness in his right upper extremity secondary to his service-connected cervical spine disability.  However, on June 2012 VA examination, he denied any neurological manifestations in the right upper extremity and it was concluded that he did not suffer from radiculopathy related to his cervical spine disability.  It was noted however that a July 2007 MRI showed "diffuse disc protrusion... causing mild to moderate foraminal narrowing and impinging on the existing nerve root."  In July 2015, the Veteran submitted a private opinion wherein the physician concluded that the 2007 MRI results demonstrated the presence of radiculopathy.  However, that opinion in in contrast to the 2012 finding of no radiculopathy following physical examination and review of the 2007 MRI.  In order to clarify whether the Veteran's described symptoms in the right upper extremity are caused or aggravated by his cervical spine disability, VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to schedule the Veteran for a VA examination, with consideration of his geographic location, currently Taiwan.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.  The examiner should address the following:

a)  Does the Veteran suffer from pes planus of the right or left foot?

b)  If the answer to a) is yes, is it at least as likely as not (50 percent or greater probability) that any diagnosed pes planus was caused or aggravated by the Veteran's first period of active service, from August 1982 to November 1985, to include wearing combat boots and completing drills and exercises?  The Board notes that the service treatment records for this period of service are unavailable.
c)  If the answer to a) is yes, is it at least as likely as not (50 percent or greater probability) that any diagnosed pes planus was aggravated (beyond the natural progression of the disease) by the Veteran's second period of active service, from December 1986 to October 2008? The examiner should take into account that the Veteran was diagnosed with mild pes planus on December 1986 examination upon entry into his second period of active service.

2.  Attempt to schedule the Veteran for a VA examination, with consideration of his geographic location, currently Taiwan.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.  The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right leg strain was caused or aggravated by his service, to include the October 2007 diagnosis of leg strain gastrocnemius.

3.  Attempt to schedule the Veteran for a VA examination located in his geographic location, currently Taiwan.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.  The examiner should address the following:

Does the Veteran suffer from radiculopathy or a neurological disability that was caused or aggravated by his service-connected cervical spine disability?  The examiner should take into account the 2007 MRI results.

4.  Then, readjudicate the claims for service connection for pes planus, right foot bunions and callouses, a right leg disability, and right upper extremity radiculopathy.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


